              Case 1:20-cv-00022-JRN Document 23 Filed 09/03/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
MATTHEW A. MEY,                                     §
Plaintiff                                           §
                                                    §
VS                                                  §      Case No. A-20-CV-00022-JRN
                                                    §
GILA LLC, JOHN/JANE DOES 1-5,                       §
Defendants
                                                    §

                                         FINAL JUDGMENT

            On August 31, 2020, the parties dismissed all claims in this case by joint stipulation of

dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Dkt. 22). “Stipulated

dismissals under Rule 41(a)(1)(A)(ii) . . . require no judicial action or approval and are effective

automatically upon filing.” Yesh Music v. Lakewood Church, 727 F.3d 356, 362 (5th Cir. 2013).

As nothing remains to resolve, the Court renders Final Judgment pursuant to Federal Rule of

Civil Procedure 58.

            IT IS ORDERED that the case is CLOSED.

            All pending motions in this case are DISMISSED AS MOOT.

            IT IS ORDERED that each party bear its own costs.

SIGNED this 3rd day of September, 2020.




                                         JAMES R. NOWLIN
                                         SENIOR U.S. DISTRICT JUDGE
